Citation Nr: 0334927	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as a psychiatric disorder based on 
personal assault. 


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

In the veteran's VA-Form 9, she indicated that she both 
desired a hearing before the Board in Washington, D.C., and 
would not be able to appear at this hearing due to her mental 
health condition.  The RO sought clarification of the 
veteran's hearing request.  In a May 2003 Report of Contact, 
the veteran indicated that she wanted to cancel her hearing 
for June 2003.  As such, the hearing request is deemed 
withdrawn. 38 C.F.R. § 20.702(e).


REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case as the veteran's formal claim was filed in May 
2001, however; there has been no compliance with this law, as 
discussed in more detail below.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to her service 
connection claim.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the service connection claim based on personal 
assault, what evidence VA will develop, and what evidence the 
veteran must furnish.  See Quartuccio, supra.   

The veteran claims that she is entitled to service connection 
for PTSD based on a personal assault, which incurred in 
service.  With regard to personal assault cases, VA has 
special evidentiary development procedures, which need to be 
followed prior to a disposition on the merits of the 
veteran's claim.  The procedures are contained in VA 
Adjudication Procedure Manual M21-1 (M21-1).  Specifically, 
M21-1, Part III, 5.14c subparagraph (8) (redesignated Part 
VI, paragraph 11.38b(2)), provides that "[i]f the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to): visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship." 

In addition, the regulations set forth in 38 C.F.R. § 
3.304(f)(3) provide: if a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  In this case, the RO 
has failed to comply with the above described notification 
requirements in section M21-1 and 3.304(f)(3), and thus, the 
case must be remanded for such development.  Once the veteran 
has responded and if VA makes a determination that there is 
any credible supporting evidence that the veteran was 
sexually assaulted during active service, then the veteran 
should be scheduled for a VA examination.  The examiner will 
be asked to address the questions listed in the numbered 
paragraphs below.   

Finally, the Board notes the veteran's DD-214 lists the 
veteran's separation code as "JGA."  While the case is in 
remand status, VA should clarify the veteran's character of 
discharge.  All attempts at clarification and any responses 
thereto should be associated with the veteran's claims 
folder.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the VA should 
send the veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3) (2003).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  An appropriate period of 
time should be allowed for the veteran to 
respond and/or submit additional 
evidence.

3. Upon receipt of the veteran's response 
to the development in paragraph 2, VA 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection 
for PTSD, claimed as a psychiatric 
disorder due to personal assault.  VA 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  A 
statement of the determination should be 
placed into the claims file.

4. Only after the development requested 
in paragraphs 1 through 3 has been 
completed, VA should then arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present mental 
disorders, including PTSD.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  
Furthermore, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
overall psychiatric disability, if any.  
Specifically, the psychiatric examiner 
should offer an opinion on the question 
of whether the veteran's psychiatric 
disability precludes her from obtaining 
and maintaining substantially gainful 
employment.  It is requested that the 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

6.  VA should attempt to clarify the 
veteran's character of discharge, which 
is listed as "JGA."  All attempts at 
clarification and any responses thereto 
should be associated with the veteran's 
claims folder.

7.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD, claimed as a psychiatric disorder 
based on personal assault, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




